
	
		II
		110th CONGRESS
		1st Session
		S. 1174
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 19, 2007
			Mr. Cardin (for himself
			 and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Natural Gas Act to modify a
		  provision relating to the siting, construction, expansion, and operation of
		  liquefied natural gas terminals.
	
	
		1.Siting, construction, expansion, and
			 operation of LNG terminalsSection 3(e)(1) of the Natural Gas Act (15
			 U.S.C. 717b(e)(1)) is amended—
			(1)by striking (e)(1) The and
			 all that follows through the end of the first sentence and inserting the
			 following:
				
					(e)Siting, construction, expansion, and
				operation of LNG terminals
						(1)Authority
							(A)In generalSubject to subparagraph (B), the Commission
				shall approve or deny an application for the siting, construction, expansion,
				or operation of an LNG terminal.
							(B)State concurrence requiredThe Commission shall not approve or deny an
				application under subparagraph (A) without the express concurrence of each
				State affected by the application.
							;
				and
			(2)in the second sentence, by striking
			 Except and inserting the following:
				
					(C)EffectExcept
					.
			
